DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Disposition of Claims
Claims 1-10, filed August 6, 2020, are pending in the application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sommer (DE102016112579B3) in view of Nozaki  (US5366267A) and further in view of Takai (JP2564673Y2).
Regarding claim 1, Sommer discloses a vehicle roof (31/15; Fig. 1) for a motor vehicle (30; Fig. 1) comprising a roof opening (32; Fig. 1)  defined by a peripheral vehicle roof edge (33; Fig. 1) a moveable roof element (17; Fig. 1) for either closing or at least partially exposing the roof opening, which is held on the vehicle roof, and a continuous profiled seal (20; Figs. 2-3) fixed to the vehicle roof along the vehicle roof edge (Paragraph 43), wherein the continuous profiled seal comprises a first tubular seal (1; Fig. 3), wherein the first tubular seal is designed to seal the vehicle roof in relation to the moveable roof element (Paragraph 43), the first tubular seal (1; Fig. 3) has a drainage lip (3 and 41; Fig. 3, Paragraphs 51-52), which extends downwards in a vertical direction (Z) from the first tubular seal (10).
However, Sommer is silent to a drainage lip that extends downwards in a vertical direction and having a cut-out in a predefined area in a main direction of  extent.
In claim 1, Nozaki teaches  the first tubular seal (2; Figs. 1-3) has a drainage lip (26/27; Figs. 2-3), which extends downwards in a vertical direction (Col. 3 lines 61-65) from the first tubular seal, and the drainage lip has a recess made up of a thin-walled portion (28; Fig. 2, ) in a predefined area of the profiled seal, so that the drainage lip is interrupted in a main direction of extent of the profiled seal along the vehicle roof edge (the recess 28 redirects the water drip, Col. 2 lines 48-53).  The recess (although not a cutout) teaches that the recess interrupts the drainage lip surface, similar to a cutout.  The recess divides the drainage lip into two portions (Col. 3 lines 61-68 and Col. 4 lines 1-4).
In claim 1, Takai teaches the drainage lip (26 (27/28/29/76); Fig. 1, Paragraphs 12, 16 ) has a cut-out (57 and 77; Fig. 1, Paragraph 14-16) in a predefined area of the profiled seal (Fig. 1), so that the drainage lip is interrupted in a main direction of extent of the profiled seal along the vehicle roof edge (Fig. 1, Paragraphs 14-16).  In this case, the cutout is used as a teaching to show the possibility of a cutout in a drainage lip, albeit used for another reason of a folding roof front edge member interacting with a primary and secondary seal lip, and also teaches the cutout interrupts the drainage lip surface.
It would have been obvious as to one ordinary skilled in the art before the effective filing date of the claimed invention to have modified the seal of Sommer by adding an interruption of a recess made up of a thin-walled portion to the drainage lip as taught by Nozaki and by replacing the recess made up of a thin-walled portion with a cutout as taught by Takai .  Doing so, allows for the seal lip to be divided into two portions for effective drainage of water (Nozaki – Col. 3-lines 61-68 and Col. 4 lines 1-4) and the possibility of the drainage seal lip to be divided by a cut-out and to interrupt the flow of rainwater by forming a secondary passage (Fig. 1 and Paragraph 8).
Regarding claim 2, Sommer in view of Nozaki and Takai discloses the vehicle roof according to Claim 1, wherein the vehicle roof edge comprises at least one longitudinal edge portion (shown at 34; Fig. 1) running in a vehicle longitudinal direction and one front edge portion (shown at 33; Fig. 1) running transversely to the vehicle longitudinal direction, the profiled seal is arranged along the longitudinal edge portion and the front edge portion (Paragraph 51), the profiled seal has a curvilinear course in a transitional area (Fig. 1) between the longitudinal edge portion and the front edge portion (Paragraphs 50-51).  
In claim 2, Nozaki also teaches the profiled seal (2; Fig. 1) has a curvilinear course (C; Fig. 1) in a transitional area (C; Fig. 1) between the longitudinal edge portion, and wherein the recess made up of a thin-walled portion instead of the cutout (28; Fig. 2) is formed in the transitional area.
In claim 2, Takai teaches the cut-out (77; Fig. 1) in the seal.
Regarding claim 4, Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 1, wherein the cut-out (Takai - 77; Fig. 1) is so formed in relation to the main direction of extent of the profiled seal (Takai - 26; Fig. 1) that the drainage lip (Takai - 28/76; Fig. 1) at a rear end area (Takai - 76; Fig. 1) of the cut-out (Takai - 77; Fig. 1) projects further forwards on a side remote from the first tubular seal than on a side facing the first tubular seal.  	
Regarding claim 5, Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 4, wherein the cut-out (Takai - 77; Fig. 1) in relation to the main direction of extent of the profiled seal (Takai - 26; Figs. 1 and 4) is formed longer on the side facing the first tubular seal than on the side  remote from the first tubular seal (Takai - see 76/77 on Fig. 1 and 26 on Fig. 4).  
Regarding claim 6, Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 4, wherein the drainage lip (Takai - 28/76) in relation the main direction of extent tapers in the rear end area of the cut-out towards the side remote from the first tubular seal (Takai - see 76/77 on Fig. 1 and 26 on Fig. 4).   S 
Regarding claim 7,  Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 6, wherein the drainage lip tapers to a point (Nozaki - at 27; Fig. 3 or Takai – at 76; Fig. 1).
Regarding claim 8, Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 1, comprising a roof frame (Sommer -16; Fig. 2), which holds the roof element and which is arranged along the vehicle roof edge of the roof opening (Sommer - Fig. 2), wherein the roof frame along the longitudinal edge portion comprises a longitudinal frame element (Sommer - along 34; Fig. 1-2), which comprises a top web of a guide rail channel (Sommer - 19/34; Fig. 1), wherein the drainage lip (Nozaki – 26/27; Figs. 2-3 or Takai - 28/29; Figs. 1 and 3) extends along the longitudinal edge portion past the top web (Nozaki – 3; Figs. 2-3 or Takai - 22/24; Fig. 5) to below the top web.
Regarding claim 9, Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 1, wherein the continuous profiled seal comprises a second tubular seal (Sommer - 2; Figs. 2-3) which is connected to the first tubular seal (Sommer - 1; Figs. 2-3), wherein the second tubular seal is designed to seal a roof frame (Sommer - 16/19; Fig. 2) in relation to the vehicle roof (Sommer - 15; Fig. 2).  
Regarding claim 10, see analysis of claim 1.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sommer in view of Nozaki  and Takai and further in view of Uchida et al. (US20170050500A1, hereinafter “Uchida”) and further in view of Katayama et al. (US20080217964, hereinafter “Katayama”).
Regarding claim 3, Sommer in view of Nozaki and Takai discloses vehicle roof according to claim 2.  However, Sommer in view of Nozaki and Takai are silent to wherein the moveable roof element has a cover undercut which, in a closed state in which the roof element closes the roof opening, engages around the vehicle roof from below at the front edge portion and in so doing bends the drainage lip in the direction of the front edge portion.  
In claim 3, Uchida teaches wherein the moveable roof element (12; Fig. 2) has a cover undercut (16/17; Fig. 2, Paragraph 22) which, in a closed state in which the roof element closes the roof opening, engages around the vehicle roof from below at the front edge portion (10/10a; Fig. 1, Paragraph 20).  However, Uchida is silent to wherein bends the drainage lip in the direction of the front edge portion.  

In claim 3, Katayama teaches a cover uncut (2/3/4; Figs. 2A-2C) and with an cut-out (6; Figs. 4-5) that closes out to the rear side of the vehicle roof and in so doing bends the drainage lip  in the direction of the rear edge portion (Fig. 2A and 4).  
It would be obvious to use the same design taught by Katayama to engage the front edge as taught in Uchida and to implement further into the vehicle roof of Sommer in view of Nozaki and Takai.  Doing so would create an improved draining system (Katayama - Paragraph 26).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hideaki (JP2011207325A) teaches a seal where the drainage lip extends along the longitudinal lip and extends past the top web.
Radmanic et al. (US7651159B2) teaches a seal as a drip strip with a cutout seal.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOYCE EILEEN HILL whose telephone number is (313)446-6654. The examiner can normally be reached M-F 7 a.m. - 3 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Dennis H Pedder/Primary Examiner, Art Unit 3612                                                                                                                                                                                                        



/J.E.H./Examiner, Art Unit 3612